           Case 1:16-cv-00616-ER Document 85 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                               Civil Action No. 1:16-cv-616 (ER)
WILLIAM DEITRICK, JR,

                 Plaintiff,                                    DEFAULT JUDGMENT

       -against-


THE GYPSY GUITAR CORP.,

                 Defendant.



       This action having been commenced on December 1, 2015 by the filing of the Summons

and Complaint, and a copy of the Summons and Complaint having been served on the defendant,

The Gypsy Guitar Corp., on December 10, 2015, by personal service on its Chief Executive

Officer, Evert Wilbrink, and a proof of service having been filed on January 13, 2016, and the

Defendant having appeared by counsel in the action, and Defendant’s counsel having withdrawn

on July 21, 2017, and Defendant having failed to obtain substitute counsel as directed by the Court

by August 21, 2017, it is

       ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against

Defendant in the liquidated amount of $ 430,000 with interest at 9% from October 30, 2013

amounting to $ 685,101.92 plus costs and disbursements of this action in the amount of $ 36,262

amounting in all to $ 721,363.92.


Dated: New York, New York

       _____________, 2020
       Jul. 10, 2020

                                             ___________________________________
                                                           U.S.D.J.
